Citation Nr: 0430068	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  95-33 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
fungus of the toes.

2.  Entitlement to service connection for bilateral 
hammertoes.

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a 
circulatory disorder based on additional disability due to 
Department of Veterans Affairs (VA) treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
February 1973.

By decision dated in December 1994, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for service 
connection for a chronic foot disability.  The Board points 
out that the decision noted that the veteran did not have a 
chronic left foot problem, to include a fungus of the left 
great toenail.  The veteran subsequently sought to reopen his 
claim for service connection for a fungus of the toes.  In a 
rating action dated in April 1998, the Regional Office (RO) 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for fungus 
of the toes.

By rating action dated in May 2000, the RO denied the 
veteran's claim for service connection for bilateral 
hammertoes.  A March 2001 rating decision denied service 
connection for compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for a circulatory disorder based on additional 
disability due to VA treatment.  The veteran has timely 
appealed both determinations.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim, and what specific evidence, if any, 
he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  Further, he must be 
advised to send any evidence in his possession pertinent to 
the appeal to VA.  The Board notes that the June 2003 letter 
sent to the veteran mentioned the claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
circulatory disorder based on additional disability due to VA 
treatment, but did not set forth the type of evidence 
necessary to support the claim, and this is not sufficient to 
comply with the requirements of the law.  In addition, the 
claim for service connection for fungus of the toes was not 
addressed in the June 2003 letter.  

On his substantive appeal dated in October 2000 with respect 
to the claim for service connection for bilateral hammertoes, 
the veteran's intent concerning his request for a hearing was 
ambiguous.  The Board observes that he marked the box stating 
that he did not want a Board hearing.  However, he wrote that 
he was requesting a personal hearing.  He submitted a 
Statement in Support of Claim in May 2001 in which he 
canceled a hearing scheduled for that day.  It is significant 
to note that he also indicated that he wanted the RO to 
obtain VA medical records and that it should do so prior to a 
personal hearing.  Thus, it appears that he still wants a 
hearing.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  All VCAA notice obligations must be 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  Specifically, the 
appellant must be informed of the 
specific information and/or specific 
medical or lay evidence, not previously 
submitted, that is necessary to 
substantiate his claims, to include what 
specific evidence, if any, he is expected 
to obtain and submit, and what specific 
evidence will be retrieved by VA.  
Further, he must be advised to send any 
evidence in his possession pertinent to 
the appeal to VA.  

2.  The RO should contact the veteran and 
ascertain whether he still wants a 
hearing and, if so, the type should be 
specified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).







	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




